Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made as of
August 25, 2009, by and between ARE-TECH SQUARE, LLC, a Delaware limited
liability company (“Landlord”), and DYAX CORP., a Delaware corporation
(“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are now parties to
that certain Lease dated June 13, 2001, as amended by that certain First
Amendment to Lease dated March 1, 2002, as further amended by that certain
letter agreement dated April 17, 2002, as further amended by that certain Second
Amendment to Lease dated December 1, 2002 (“Second Amendment”), and as further
amended by that certain Third Amendment to Lease dated September 6, 2007 (“Third
Amendment”) (as amended, the “Lease”), pursuant to which Tenant leases certain
space containing approximately 91,527 rentable square feet (“Premises”) in a
building located at 300 Technology Square, Cambridge, Massachusetts (the
“Building”)  The Premises are more particularly described in the Lease. 
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

 

B.                                    Landlord and Tenant desire to, subject to
the terms and conditions set forth herein, among other things, amend the Lease
to reflect the surrender of that portion of the Premises containing
approximately 24,154 rentable square feet, consisting of (i) approximately
24,122 rentable square feet located on the seventh floor of the Building
(“7th Floor Surrender Premises”), and (ii) approximately 32 rentable square feet
located on the first floor of the Building (“1st Floor Surrender Premises”), all
as more particularly described on Exhibit A attached to this Fourth Amendment
(the 7th Floor Surrender Premises and the 1st Floor Surrender Premises shall be
collectively referred to herein as the “Surrender Premises”).  Tenant shall
surrender the Surrender Premises to Landlord on September 15, 2009 (“Surrender
Date”).

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.                                      Premises.

 

a.                                       Following the Surrender Date. 
Commencing on September 16, 2009, the definitions of “Premises” contained on
page i of Exhibit 1 of the Lease and “Total rentable square feet of Premises”
contained in Art. 7, page iv of Exhibit 1 of the Lease, are amended and restated
in their entirety as follows:

 

“Total rentable square feet of the Premises:  approximately 67,373 rentable
square feet, consisting of (i) approximately 24,122 rentable square feet of
space on the 6th floor, (ii) approximately 24,122 rentable square feet of space
on the 5th floor, (iii) approximately 17,476 rentable square feet of space on
the 8th floor, (iv) approximately 1,445 rentable square feet of space on the
1st floor (“Dyax 1st Floor Space”), and (v) approximately 208 rentable square
feet of additional storage space on the 1st floor (“1st Floor Storage Space”).”

 

In addition, commencing on September 16, 2009, Exhibit 2 attached to the Lease
shall be amended to exclude the Surrender Premises.

 

 

[g312151kg01i001.jpg]

 

--------------------------------------------------------------------------------


 

b.                                       Following the 1st Floor Storage
Termination Date.  Commencing on the 1st Floor Storage Termination Date (as
defined in the Third Amendment), the definitions of “Premises” contained on
page i of Exhibit 1 of the Lease and “Total rentable square feet of Premises”
contained in Art. 7, page iv of Exhibit 1 of the Lease, are amended and restated
in their entirety as follows:

 

“Total rentable square feet of the Premises:           approximately 67,165
rentable square feet, consisting of (i) approximately 24,122 rentable square
feet of space on the 6th floor, (ii) approximately 24,122 rentable square feet
of space on the 5th floor, (iii) approximately 17,476 rentable square feet of
space on the 8th floor, and (iv) approximately 1,445 rentable square feet of
space on the 1st floor (“Dyax 1st Floor Space”).”

 

In addition, commencing on the first day after the 1st Floor Storage Termination
Date, Exhibit 2 attached to the Lease shall be amended to exclude the 1st Floor
Storage Space.

 

c.                                                   Dyax First Floor Space. 
Approximately 1,351 rentable square feet of the Dyax 1st Floor Space is used
exclusively by Tenant.  Commencing on September 16, 2009, Tenant shall be deemed
to be leasing the remaining 94 rentable square feet of the Dyax 1st Floor Space
as part of the Shared Mechanical Space (as defined in Section 10 of this Fourth
Amendment).

 

2.                                      Monthly Rent. Notwithstanding the
surrender of the Surrender Premises and anything to the contrary contained
herein or in the Lease, Tenant shall pay Monthly Rent with respect to the entire
approximately 91,527 rentable square feet of the Premises as provided for in the
Lease through September 30, 2009.  Commencing on October 1, 2009, through the
1st Floor Storage Termination Date, Tenant shall pay Monthly Rent for the
Premises in the amount of $331,059.91 per month.  Commencing 1 day after the
1st Floor Storage Termination Date through February 29, 2012, Tenant shall pay
Monthly Rent for the Premises in the amount of $330,227.91 per month.  In
addition to Monthly Rent, Tenant shall continue to (i) repay the Initial
Premises Loan to Landlord in equal monthly installments of $34,383.62 pursuant
to the terms of the Second Amendment, and (ii) pay all other amounts required to
be paid by Tenant under the Lease.

 

3.                                      Tenant’s Percentage Share.

 

a.                                       Following the Surrender Date. 
Commencing on October 1, 2009, the definition of “Tenant’s Percentage Share”
contained in Art. 9.1, page v of Exhibit 1 of the Lease, is amended and restated
in its entirety as follows:

 

“Tenant’s Percentage Share:  38.37%”

 

b.                                       Following the 1st Floor Storage
Termination Date.  Commencing 1 day after the 1st Floor Storage Termination
Date, the definition of “Tenant’s Percentage Share” contained in Art. 9.1,
page v of Exhibit 1 of the Lease, is amended and restated in its entirety as
follows:

 

“Tenant’s Percentage Share:  38.25%”

 

c.                                       Allocation.  Notwithstanding anything
to the contrary contained in the Lease or in this Fourth Amendment, Landlord may
equitably increase Tenant’s Percentage Share for any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service that
benefits only the Premises or only a portion of the Building that includes the
Premises or that varies with occupancy or use.

 

2

--------------------------------------------------------------------------------


 

4.                                      Termination Payment.  As consideration
for Landlord agreeing to enter into this Fourth Amendment, Tenant shall deliver
to Landlord funds in the amount of $750,000 (“Early Termination Payment”). 
Tenant shall deliver 50% of the Early Termination Payment to Landlord within 30
days after Tenant’s delivery to Landlord of a copy of this Fourth Amendment
executed by Tenant, and shall deliver the remaining 50% of the Early Termination
Payment to Landlord on or before December 15, 2009.

 

5.                                      Parking.  Commencing on October 1, 2009,
Section 2.3 of the Lease is amended and restated in its entirety as follows:

 

“2.3                           Parking.  During the term of the Lease, Tenant
shall have the right to use and shall pay for up to 1.5 monthly parking spaces
(“Parking Spaces”) per 1,000 square feet of the Total rentable square feet of
the Premises in the Parking Garage.  Notwithstanding that Tenant may elect to
use fewer than .75 monthly Parking Spaces per 1,000 square feet of the Total
rentable square feet of the Premises, Tenant shall be required to pay Landlord
for no fewer than .75 monthly Parking Spaces per 1,000 square feet of the Total
rentable square feet of the Premises.  Tenant shall have no right to sublet,
assign, or otherwise transfer said Parking Spaces, other than to employees of
Tenant occupying the Premises or to a Collaborator Company, an Assignee, an
Affiliated Entity or a Qualified Transferee pursuant to an approved assignment
or sublease under Article 16 of the Lease.  Said Parking Spaces shall be paid
for by Tenant at the then-current prevailing rate in the Parking Garage, as such
rate may vary from time to time.  As of the date of the Fourth Amendment, the
monthly charge for parking is Two Hundred Twenty Dollars ($220) per Parking
Space per month.  Said Parking Spaces will be on an unassigned, non-reserved
basis, and shall be subject to such reasonable and uniform rules and regulations
as may be in effect for the use of said Parking Garage (including, without
limitation, Landlord’s right, without additional charge to Tenant above the
prevailing rate for Parking Spaces, to institute a valet or attendant-managed
parking system), from time to time in force.”

 

6.                                      Security Deposit.  Landlord acknowledges
that as of the date of this Fourth Amendment, the amount of the Security Deposit
currently being held by Landlord is [*****].  Upon the later to occur of
(i) [*****], and (ii) [*****],  Tenant shall be entitled to have the Security
Deposit reduced to [*****] (the “Reduced Security Deposit”).  Upon Tenant’s
delivery to Landlord of a written request for such reduction of the Security
Deposit (along with evidence reasonably satisfactory that the condition set
forth in item (ii) above has been satisfied), Landlord shall cooperate with
Tenant, at no cost, expense or liability to Landlord, to reduce the Letter of
Credit then held by Landlord to the amount of the Reduced Security Deposit. 
From and after the date of such reduction, the “Security Deposit” shall be
deemed to be the Reduced Security Deposit, for all purposes of this Lease. 
Tenant hereby acknowledges and agrees that the original amount of the Security
Deposit has already been reduced pursuant to Section 29.4 of the Lease, and that
Tenant shall have no further right to any additional reduction of the Security
Deposit pursuant to Section 29.4 of the Lease.

 

7.                                      Surrender of the 7th Floor Surrender
Premises.

 

a.                                                   The Lease with respect to
the 7th Floor Surrender Premises shall terminate as provided for in the Lease on
the Surrender Date. Tenant shall voluntarily surrender the 7th Floor Surrender
Premises on or before such date in the condition which Tenant is required to
surrender the 7th Floor Surrender Premises as of the expiration of the Lease.
Tenant agrees to cooperate with Landlord in all matters, as applicable, relating
to (i) decommissioning of the 7th Floor Surrender Premises as a licensed
laboratory, (ii) surrender or revocation of all licenses of Tenant relating to
the 7th Floor Surrender Premises, and (iii) surrendering the 7th Floor Surrender
Premises as required under the Lease. On or before the Surrender Date, Tenant
shall deliver to Landlord a certificate or report signed by a licensed
hygienist, which certificate or report shall (a) contain a

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

3

--------------------------------------------------------------------------------


 

list of all Hazardous Materials used by Tenant in the 7th Floor Surrender
Premises during the term of the Lease (b) evidence that the 7th Floor Surrender
Premises is clean and free of Hazardous Materials, and (c) document any action
taken by Tenant to render the 7th Floor Surrender Premises clean and free of
Hazardous Materials.  The certificate or report provided for in the preceding
sentence shall not be considered confidential information and may be disclosed
to third parties.  From and after the Surrender Date, Tenant shall have no
further rights of any kind with respect to the 7th Floor Surrender Premises. 
Notwithstanding the foregoing, those provisions of the Lease which, by their
terms, survive the termination of the Lease shall survive the surrender of the
7th Floor Surrender Premises and termination of the Lease with respect to the
7th Floor Surrender Premises as provided for herein. Nothing herein shall excuse
Tenant from its obligations under the Lease with respect to the 7th Floor
Surrender Premises prior to the Surrender Date.  Notwithstanding anything to the
contrary contained in the Lease or in this Fourth Amendment, Tenant shall
(i) not be required to remove any existing tel/data wiring located within the
7th Floor Surrender Premises, (ii) not be required to and shall not remove the
existing office furniture located within the 7th Floor Surrender Premises, and
(iii) be required to leave 1 existing operating autoclave within the 7th Floor
Surrender Premises, all of which shall become on the property of Landlord as of
the Surrender Date.  A list of all of the office furniture remaining in the
7th Floor Surrender Premises pursuant to item (ii) above is attached to this
Fourth Amendment as Exhibit C.

 

b.                                                   Tenant acknowledges that
following the Surrender Date, Landlord shall enclose (a) the stairwell
connecting the portion of the Premises located on the 6th floor of the Building
with the 7th Floor Surrender Premises, and (ii) the stairwell connecting the
portion of the Premises located on the 8th floor of the Building with the
7th Floor Surrender Premises (collectively, the “Stairwells”).  In connection
with such activities:

 

(i)                                     Tenant acknowledges that following the
Surrender Date, Landlord shall require reasonable access to portions of the
Premises in order to complete the enclosure of the Stairwells;

 

(ii)                                  Landlord and its contractors and agents
shall have the right to enter the Premises to perform the enclosure of the
Stairwells and Tenant shall cooperate with Landlord in connection with the same;

 

(iii)                               Landlord and its contractors shall use
reasonable efforts to minimize disturbance with Tenant’s use and occupancy of
the Premises in connection with the enclosure of the Stairwells and Landlord
shall cause the work in connection with the enclosure of the Stairwells to be
performed on Sunday, Saturday or at times prior to 9:00 a.m. or after 5:00 p.m.
on Monday through Friday;

 

(iv)                              The enclosure of the Stairwells shall be
substantially completed on or before September 30, 2009; and

 

(v)                                 Tenant shall not be entitled to any rent
abatement in connection with the enclosure of the Stairwells.

 

8.                                      Surrender of the 1st Floor Surrender
Premises.  The Lease with respect to the 1st Floor Surrender Premises shall
terminate as provided for in the Lease on the Surrender Date. Tenant shall
voluntarily surrender the 1st Floor Surrender Premises on or before such date in
the condition which Tenant is required to surrender the 1st Floor Surrender
Premises as of the expiration of the Lease. Tenant agrees to cooperate with
Landlord in all matters, as applicable, relating to surrendering the 1st Floor
Surrender Premises as required under the Lease.  From and after the Surrender
Date, Tenant shall have no further rights of any kind with respect to the 1st 

 

4

--------------------------------------------------------------------------------


 

Floor Surrender Premises.  Notwithstanding the foregoing, those provisions of
the Lease which, by their terms, survive the termination of the Lease shall
survive the surrender of the 1st Floor Surrender Premises and termination of the
Lease with respect to the 1st Floor Surrender Premises as provided for herein.
Nothing herein shall excuse Tenant from its obligations under the Lease with
respect to the 1st Floor Surrender Premises prior to the Surrender Date.

 

9.                                      MWRA Permit.  Landlord shall assume
Tenant’s existing MWRA sewer discharge permit affecting the Benefited Floors (as
defined in Section 10 below) (“MWRA Permit”) as of September 16, 2009 (“Transfer
Date”), subject to (i) Tenant’s delivery to Landlord of the keys to the
1st Floor Surrender Premises and, if applicable, any other portions of the Dyax
First Floor Space included within the Shared Mechanical Area, (ii) Tenant’s
delivery to Landlord of all operations and maintenance manuals for the Equipment
(as defined in Section 10 below), (iii) Tenant’s delivery to Landlord of all
documentation from Tenant and all of Tenant’s subtenants located within the
Premises relating to the work required in connection with the MWRA Permit, which
documentation shall be in form and substance reasonably acceptable to Landlord,
and (iv) Tenant having obtained approval of the transfer of the MWRA Permit to
Landlord from all applicable governmental authorities.  Tenant agrees that
Tenant shall be responsible for (a) the completion of items (i) through
(iv) above prior to the Transfer Date, and (b) the delivery to Landlord prior to
the Transfer Date of evidence reasonably satisfactory to Landlord that all of
the same have been completed.  Tenant represents and warrants that prior to the
Transfer Date, Tenant’s and Tenant’s subtenants’ conduct under the MWRA Permit
has been in compliance with all requirements of the MWRA Permit.

 

10.                               Shared Mechanical Space.  Tenant acknowledges
and agrees that, notwithstanding anything to the contrary contained in the
Lease, commencing October 1, 2009, through the expiration of the term of the
Lease, Landlord shall repair, maintain and replace that certain existing
equipment (“Equipment”) located within that portion of the 1st floor of the
Building shown on Exhibit B attached hereto as the “Shared Mechanical Space” for
the benefit of the 5th, 6th, 7th and 8th floors of the Building (“Benefited
Floors”).  Notwithstanding anything to the contrary contained in the Lease,
Tenant further acknowledges and agrees that (i) all the costs incurred by
Landlord in connection with the repair, maintenance and replacement of the
Equipment and the Shared Mechanical Space (collectively, “Shared Equipment
Charges”) shall be proportionately allocated among the tenants of the Benefited
Floors based upon the square footage leased by each such tenant on the Benefited
Floors, (ii) subject to Section 3(c) of this Fourth Amendment, Tenant shall be
responsible for  74.6% of the monthly Shared Equipment Charges; and (iii) Tenant
shall have no right to enter any portion of the Shared Mechanical Space. 
Commencing on October 1, 2009, Tenant shall pay its share of the Shared
Equipment Charges, as additional rent, pursuant to the same procedure set forth
in Section 9.3(a) of the Lease for the payment of Building Operating Costs.  The
Shared Equipment Charges shall be subject to reconciliation pursuant to the
procedure set forth in the Lease for the reconciliation of Building Operating
Costs.

 

11.                               Occupancy Requirement.  Notwithstanding
anything to the contrary contained in the Lease, as of the date of this Fourth
Amendment and during the remaining term of the Lease, Tenant shall be deemed to
no longer satisfy the Occupancy Requirement set forth on page v of Exhibit 1 of
the Lease.  The rights granted to Tenant under the Lease that are contingent on
the Occupancy Requirement being met are all hereby forever terminated and of no
further force or effect; provided, however, that Tenant (i) may continue to
maintain Tenant’s existing Exterior Signage on a non-exclusive basis so long as
Tenant continues to occupy at least 33,686 rentable square feet of the Premises,
and (ii) shall continue to have the right to extend the term of the Lease
pursuant to the terms and conditions set forth in Section 30 of the Lease (other
than the condition contained in Section 30.1(ii) regarding the Occupancy
Requirement).

 

5

--------------------------------------------------------------------------------


 

12.                               Conditions Precedent.  Notwithstanding
anything to the contrary contained in this Fourth Amendment, Tenant and Landlord
acknowledge and agree that the effectiveness of this Fourth Amendment shall be
subject to the following conditions precedent (“Conditions Precedent”) having
been satisfied: (i) Landlord shall have entered into a lease agreement on or
before August 28, 2009 for the entire Surrender Premises with Novartis
Institutes for Biomedical Research (“New Lease”) which lease agreement shall
(a) be for a term of no less than 5 years, (b) provide for a base rent for the
first year of the lease of no less than $52.00 per rentable square foot of the
Surrender Premises per year, (c) provide a target rent commencement date of
November 1, 2009, and (d) otherwise be on terms and conditions acceptable to
Landlord, in Landlord’s sole and absolute discretion, and (ii) Landlord shall
have received approval of this Fourth Amendment and the New Lease from
Landlord’s mortgage lender on or before August 28, 2009.  In the event that
either or both of the Conditions Precedent is not satisfied within the
timeframes provided above, Landlord shall have the right to terminate this
Fourth Amendment upon delivery of written notice to Tenant.  Landlord shall have
no liability whatsoever to Tenant relating to or arising from Landlord’s
inability or failure to cause either or both of the Conditions Precedent to be
satisfied.

 

13.                               AUL.  Landlord has disclosed to Tenant that
the Condominium is the subject of an Activity and Use Limitation, which is
incorporated herein by reference, and Tenant acknowledges receipt of a copy of
such Activity and Use Limitation prior to execution of this Fourth Amendment.

 

14.                               Brokers.  Landlord and Tenant each represents
and warrants that no broker, agent or other person (collectively, “Broker”)
shall be entitled to a commission in connection with the transaction reflected
in this Fourth Amendment, other than CB Richard Ellis, as applicable.  Landlord
and Tenant each hereby agree to indemnify and hold the other harmless from and
against any claims by any Broker, other than CB Richard Ellis, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Fourth Amendment.  Tenant shall
be responsible for the payment of any commission payable to CB Richard Ellis in
connection with this Fourth Amendment.

 

15.                               Miscellaneous.

 

a.                                       This Fourth Amendment is the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements and
discussions. This Fourth Amendment may be amended only by an agreement in
writing, signed by the parties hereto. This Fourth Amendment is effective as of
the date first set forth above.

 

b.                                       This Fourth Amendment is binding upon
and shall inure to the benefit of the parties hereto, their respective agents,
employees, representatives, officers, directors, divisions, subsidiaries,
affiliates, assigns, heirs, successors in interest and shareholders.

 

c.                                       This Fourth Amendment may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which when taken together shall constitute one and the same instrument.
The signature page of any counterpart may be detached therefrom without
impairing the legal effect of the signature(s) thereon provided such signature
page is attached to any other counterpart identical thereto except having
additional signature pages executed by other parties to this Fourth Amendment
attached thereto.

 

d.                                       Except as amended and/or modified by
this Fourth Amendment, the Lease is hereby ratified and confirmed and all other
terms of the Lease shall remain in full force and effect, unaltered and
unchanged by this Fourth Amendment.  In the event of any conflict between the
provisions of this Fourth Amendment and the provisions of the Lease, the
provisions of this

 

6

--------------------------------------------------------------------------------


 

Fourth Amendment shall prevail. Whether or not specifically amended by this
Fourth Amendment, all of the terms and provisions of the Lease are hereby
amended to the extent necessary to give effect to the purpose and intent of this
Fourth Amendment.

 

[Signatures are on the next page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as of
the day and year first above written.

 

LANDLORD:

ARE-TECH SQUARE, LLC,

 

a Delaware limited liability company

 

 

 

By:

ARE-MA Region No. 31, LLC

 

 

a Delaware limited liability company

 

 

its member

 

 

 

 

 

By:

Alexandria Real Estate Equities, L.P.

 

 

 

a Delaware limited partnership

 

 

 

its member

 

 

 

 

 

 

 

By:

ARE-QRS Corp.

 

 

 

 

a Maryland corporation

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jackie Clem

 

 

 

 

Its:

VP-RE Legal Affairs

 

 

 

 

 

 

TENANT:

DYAX CORP.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Ivana Magovcevic-Liebish

 

Its:

Executive Vice President of Administration and General Counsel

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SURRENDER PREMISES

 

[Diagram of Premises]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SHARED MECHANICAL SPACE

 

[Diagram of Shared Mechanical Space]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OFFICE FURNITURE

 

[Diagram of Office Furniture in Premises]

 

--------------------------------------------------------------------------------